UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted August 16, 2006*
                              Decided August 17, 2006

                                        Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-1905

MICHAEL WESLEY                                 Appeal from the United States District
FRIERSON-HARRIS,                               Court for the Northern District of
     Plaintiff-Appellant,                      Illinois, Eastern Division

      v.                                       No. 06 C 929

ROBERT E. KALL, et al.,                        Charles R. Norgle, Sr.
    Defendants-Appellees.                      Judge.

                                      ORDER

       Michael Wesley Frierson-Harris and Aixa Alfonso dissolved their marriage in
the Circuit Court of Cook County, Illinois. In February 2004, several months after
entry of the final order of dissolution, the state court ordered Harris to pay Alfonso’s
attorneys’ fees. Harris filed a notice of appeal in the state appellate court
challenging that order, but the appeal was subsequently dismissed for want of
prosecution. Harris, dissatisfied with the outcome of the state court proceedings,
then filed this pro se lawsuit in federal court under 42 U.S.C. § 1983, alleging that


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1905                                                                    Page 2

Alfonso and her attorneys “conspired” with the state judge to secure the award of
attorneys’ fees. The district court dismissed the suit for lack of jurisdiction under
the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District Court of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
Harris appeals, and we affirm.

       According to Harris’s complaint, Alfonso and her attorneys, Robert Kall and
Michael Tristano, entered into a conspiracy with the presiding judge to “unlawfully”
impose a judgment against Harris. Specifically, Harris claimed that the
defendants and the judge “knowingly came to an agreement” to conspire when the
judge accepted Kall’s argument that the fee petition had been timely filed despite
Harris’s arguments to the contrary. The conspiracy continued, Harris said, when
the judge accepted Alfonso’s “unconfirmed testimony on her income” and entered
judgment in Alfonso’s favor. And it was completed when Alfonso assigned her
rights in the judgment to her attorneys. The district court dismissed Harris’s suit
under Rooker-Feldman, reasoning that Harris’s alleged injury “resulted from a state
court judgment” and that for Harris to succeed on his § 1983 claim it would have to
overturn the state court’s decision.

       A plaintiff cannot overcome Rooker-Feldman merely by incanting the word
“conspiracy,” but must claim that the defendants “‘so far succeeded in corrupting
the state judicial process as to obtain a favorable judgment.’” Loubser v. Thacker,
440 F.3d 439, 441 (7th Cir. 2006) (quoting Nesses v. Shepard, 68 F.3d 1003, 1005
(7th Cir. 1995)). In this case Harris claims that he adequately pleaded judicial
corruption when he alleged generally that the defendants “conspired” with the state
judge to enter an adverse judgment at Alfonso’s fee petition hearing. But the
specific allegations he makes place him outside of federal jurisdiction because they
show that Harris merely disagreed with the state judge’s rulings, not that the
resulting judgment was obtained through corruption. In particular, Harris alleged
that the unlawful “agreement” to enter the judgment against him came into
existence when the state judge rejected his argument that the court lacked
jurisdiction to hear Alfonso’s fee petition. But judges generally “agree” with one
side in litigation when ruling against the other; such agreements are not
corruptions of the judicial process but rather byproducts of it. Cf. In re Golant, 239
F.3d 931, 938 (7th Cir. 2001) (explaining that adverse rulings alone are insufficient
to show judicial bias); Marozsan v. United States, 90 F.3d 1284, 1290 (7th Cir.
1996); Pearce v. Sullivan, 871 F.2d 61, 63 (7th Cir. 1989). Similarly, Harris claimed
that the state judge furthered the conspiracy when he admitted evidence of
Alfonso’s financial status over Harris’s objection and entered judgment in Alfonso’s
favor. Again, these are allegations of adverse rulings, not of any corruption that
produced them. Because it is apparent from the complaint that the basis for the
“conspiracy” reaches no further than the state court’s adverse rulings and not from
No. 06-1905                                                                     Page 3

a dishonest judicial proceeding, the district court correctly dismissed Harris’s suit
as barred by Rooker-Feldman.

      Harris’s remaining challenges to the district court’s dismissal are meritless.

                                                                          AFFIRMED.